OXBERGER, Chief Judge
(dissenting).
I respectfully dissent. The majority focuses on the number of applicants for the job as appraiser. They conclude that because no woman has ever applied for the job of appraiser, that the failure to hire any female for that position is not disparate impact.
The majority does not discuss the following trial court finding:
The record also reflects that the official registers maintained by the State of persons qualified to hold the position of appraiser are more than fifty percent women.
I would hold that the pertinent statistical base for determining the relevant labor market is not the number of applicants for the job but the eligible list of persons qualified to hold the position of appraiser.
I find the failure of the city assessor to hire one female appraiser when the eligible pool of applicants is fifty percent female establishes disparate impact. Employment discrimination is no less because the employer’s discriminatory practices focus on the process before he or she receives applications. I would affirm the trial court.